1933 Act File No. 333-85850 1940 Act File No. 811-21073 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 22 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 24 (Check Appropriate Box or Boxes) Bragg Capital Trust (Exact Name of Registrant as Specified in Charter) 1031 South Caldwell Street, Suite 200 Charlotte, NC 28203 (Address of principal Executive Offices) (704) 714-7711 (Registrant's Telephone Number, Including Area Code) Steven Scruggs 1031 South Caldwell Street, Suite 200 Charlotte, NC 28203 (Name and Address of Agent for Service) With copy to: JoAnn M. Strasser, Thompson Hine LLP 41 South High Street, Suite 1700, Columbus, Ohio 44114-1291 It is proposed that this filing will become effective immediately upon filing pursuant to paragraph (b) of Rule 485 of the Securities Act of 1933, as amended. Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and that it has duly caused this Post-effective Amendment number 22 to its registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Charlotte, and State of North Carolina, on October 13, 2014. Bragg Capital Trust By: /s/ Steve H. Scruggs Steve H. Scruggs, President/Principal Executive Officer Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities and or the duties indicated on October 13, 2014. /s/ Steve H. Scruggs Steve H. Scruggs, President, CEO/Principal Executive Officer, Trustee /s/ Benton S. Bragg Benton S. Bragg, Treasurer CFO/Principal Financial Officer/ Principal Accounting Officer, Trustee Philip C. Blount III, Trustee* Timothy J. Ignasher, Trustee* Christopher Brady, Trustee* Harold Smith, Trustee* * Steve H. Scruggs, by signing his name hereto, does hereby sign this document on behalf of each of the above-named Trustees of Bragg Capital Trust pursuant to the powers of attorney duly executed by such persons. By /s/ Steve H. Scruggs Steve H. Scruggs Attorney-in-Fact Exhibit Index Index No. Description of Exhibit 1.EX-101.INS XBRL Instance Document 2.EX-101.SCH XBRL Taxonomy Extension Schema Document 3.EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase 4.EX-101.DEF XBRL Taxonomy Extension Definition Linkbase 5.EX-101.LAB XBRL Taxonomy Extension Labels Linkbase 6.EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
